Citation Nr: 1722169	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  13-14 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to a rating higher than 10 percent for lumbar strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran served on active duty from June 1990 to June 2000. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision from a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a videoconference hearing before the undersigned in May 2015.  A transcript of the proceeding is of record.  The claims were remanded by the Board in September 2015 for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded the claims in part to schedule appropriate VA examinations.    In regards to the claim for an increased rating for lumbar strain, a VA examination was scheduled in October 2015, but the Veteran failed to report. Notification 
Of the scheduled examination is not in the electronic record.  In response to the supplemental statement of the case advising him of his failure to report for examinations, the Veteran reported that he did not receive any such notice and requested that he be rescheduled for the back examination.  See January 2016 VA Form 27-0820.  He further stated that the sleep apnea examination should have been canceled because he was already examined and diagnosed.  It was noted that VA Lakeside Sleep Center records were in the claims file.  On remand, spine and sleep apnea examinations should be rescheduled. 

While the file does include records diagnosing sleep apnea, the Board notes that the sleep apnea Disability Benefits Questionnaire (DBQ) does not require that another sleep study be accomplished.  However, as the etiology of sleep apnea can be impacted by physical factors, a physical examination may provide information that the examiner needs to provide the opinion requested, and should nevertheless be scheduled.  

The Veteran is hereby notified that it is his responsibility to report for any     scheduled examination and to cooperate in the development of the case, and 
that the consequences of failing to report for a VA examination without good         cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2016). 

Accordingly, the case is REMANDED for the following action:

1.  Associate the Veteran's VA treatment records dated since September 2015 with the claims file.  

2.  Schedule the Veteran for a VA sleep apnea examination to determine whether the condition arose   in service or is related to service.  Any tests deemed necessary should be accomplished and all findings reported.  The examiner should specifically take into consideration any sleep studies conducted, to include in 2015.  

Following review of the claims file and examination     of the Veteran, the examiner should provide an opinion on whether it is at least as likely as not (50 percent    probability or greater) that the diagnosed moderate obstructive sleep apnea began during service or is otherwise related to service.  The examiner should explain why or why not.

3.  Schedule the Veteran for a VA spine examination to determine the current severity of his service-connected lumbar strain.  The examiner must review the electronic record in conjunction with the examination. The examiner should describe all symptomatology attributable to the service-connected lumbar strain, to include orthopedic  and neurological symptoms.  All indicated tests should be performed and all findings should be reported in detail.  

The examiner is to report the range of motion measurements in degrees.  Range of motion should  be tested actively and passively, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; and, (2) as a 
result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

4.  After undertaking the development above and 
any additional development deemed necessary, the Veteran's claims should be readjudicated.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate   period to respond thereto before the case is returned      to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




